 MINNEAPOLIS SOCIETY OF FINE ARTS371MinneapolisSocietyof Fine Arts,Employer-PetitionerandThe Professional and Administrative StaffAssociation of the MinneapolisSocietyof Fine ArtsandMinneapolisInstituteofArts.Case18-RM-759November30, 1971DECISION AND DIRECTION OFELECTIONBY CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSUnder a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert V. Johnson.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, and by direction of the Regional DirectorforRegion 18, this case was transferred to theNational Labor Relations Board for decision. Briefswere filed by the Employer and the Union.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its authority in thisproceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and find that they are freefrom prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase and makes the following findings:1.The Employer (also referred to as the Society) isa nonprofit corporation with offices and principalplace of business located in Minneapolis, Minnesota,where it operates the Minneapolis Institute of Arts(herein referred to as the Institute) and the Minneapo-lisCollege of Art and Design (herein referred to as theCollege).The Institute operates an art museum and galleriesfor the display of an art collection worth $50 million;theChildren'sTheatre Company which providestheatrical productions and trains young people in thetheatre arts; and a library containing books and slidesrelating to art history. In addition, the Instituteprovides programs of art instruction and lectures tostudents in various school systems, and operates theArt Opportunity Center where high school studentsmay receive instruction acceptable for high schoolcredit.The College is a fully accredited 4-year collegewhich offers courses of instruction toward the degree'Those currently serving as honorary trustees are individuals who wereat one time elected trustees.2The Society'sarticles of incorporation provide that the followingindividuals will serve asex officiotrustees. the Governor of the State ofMinnesota,themayor of Minneapolis,the president of the MinneapolisPark and Recreation Board, the presidentof the LibraryBoard of the cityof Bachelor of Fine Arts. At the time of the hearingtherewere approximately 443 full-time studentsenrolled at the College. Of these, approximately 142students were from outside theStateof Minnesota.The Society'saffairsaremanaged by a board oftrustees, consisting of 56 trustees elected by membersof the Society, 10 honorarytrustees,' and9 ex officiotrustees who hold their trusteeship by virtue of theirpublic office or office in other organizations.2During the fiscal year ending June 30, 1971, theEmployer operated on a budget of $3,148,000. Therevenue to fund the budget was provided by grantsfrom private foundations, income from its $15 millionendowment fund, funds fromcollegetuition fees, giftsfrom the general public,admissionsto the Children'sTheatreCompany,membershipdues,and feescharged for special art exhibits. In addition, theEmployer received $505,000 from the MinneapolisParkMuseum Fund, a fund established by statestatute which provides for the levy and collection of areal estate tax on all real property within the county inwhich the Employer is located. The tax revenue ispaid to the city treasurer who credits the ParkMuseum Fund for the amount collected. The fund isthen paidexclusivelyto the Society, to be used for thepurposes expressed in the statute. According to theEmployer, during itslast fiscalyear, $150,000 fromthe fund was used to pay operatingexpenses such asheat, electricity,and maintenanceon the Employer'sbuildings. The remaining $355,000 was used to paythe salaries of approximately 62 of the Society'semployees. These 62 employees received theirsalariesby checks distributed by the city comptroller from alist of employees supplied by the Society.During the past fiscal year, the Employer purchasedapproximately $453,000 worth of works of art fromoutsideMinnesota. Another $150,000 was spent inconnection with exhibitions of works of art borrowedfrom outside the State, including the cost of rental,transportation, and insurance. The Employer alsopaid $25,000 in premiums to insure works of art,including those borrowed from out of State; $32,500for interstate travel; $107,000 to out-of-state archi-tects; and $106,000 to out-of-state consultants.The buildings, which house the Institute and theCollege are located on land owned by the city ofMinneapolis pursuant to a deed of the land to the cityby a private individual in 1911. The deed requires thatthe city grant to the Society the exclusive right tooccupy,use, manage, and control all buildings erectedofMinneapolis, the chairman of the Board of Education of Special SchoolDistrictNo. I in the cityof Minneapolis,the presidentof the University ofMinnesota, the executive director of the Minnesota StateArts Council, thepresident of the Friends of the Institute,and the chairman of theMinnesota Arts Forum.194 NLRB No. 55 372DECISIONSOF NATIONALLABOR RELATIONS BOARDon the land. Moreover, the Society must consent toany alteration of the use of the land by the city.The Union urges the Board to decline jurisdictionover the Employer because, it contends, the Employ-er'soperations are local in character and do notsubstantially affect interstate commerce. Also, theUnion contends that the Employer is a quasi-publicinstitution and, therefore, exempt from the Board'sjurisdiction.We do not agree.In urging that the Employer is a quasi-publicinstitution, and thereby exempt from the provisions ofthe Act, the Union relies on the following facts: (1) theSociety's buildings are located on property owned bythe city; (2) the Society receives revenue from a publictax fund; (3) 62 of the Employer's 280 employees arepaid directly by the city; and (4) some of the 75trustees are public officials.Section 2(2) of the Act exempts from the Board'sjurisdiction "any State or political subdivision thereof" In determining that an entity falls within thescope of this exemption, the Board requires that theentity either be (1) created directly by the State, so asto constitute a department or administrative arm ofthe government, or (2) administered by individualswho are responsible to public officials or to thegeneral public.3In applying the first of the above tests, we do notconsider the facts urged by the Union sufficient towarrant the conclusion that the Society is "a depart-ment or administrative arm of the government." Wenote that the Society was not created directly by theState; and the record contains no indication that theSociety exercises any sovereign power or that theState exercises any supervision or control over theSociety's operations.Moreover, the Society does notbecome a creature of the State by the mere receipt ofrevenue from a state-established tax fund,4 oroccupancy of city-owned property.5 Nor do weconsider controlling the fact that 62 employees arepaid directly by the city. Clearly, it is the Society, notthe city,which hires and fires these employees,establishes all the terms and conditions of theiremployment, and controls all aspects of the employ-ment relationship.6 The payment of these employeesby the city is merely a convenient method fortransferring to the Society funds to which the Societyis entitled.With respect to the second test, above, the factsherein do not establish that the Society is adminis-tered by individuals who are responsible to public3The Natural Gas Utility District of Hawkins County, Tennessee,167NLRB 691, see alsoN.L R B. v Natural Gas Utility District of HawkinsCounty,Tennessee,427 F 2d 312, affd. 402 U.S 600.4 SeeCulinary Alliance and Hotel Service Employees Union Local 402(The San DiegoCivicFacilities Corp.),175 NLRB 1615 SeeTrans-East Air, Inc,189 NLRB No 33,San Diego Civic FacilitiesCorp, supraofficials or, to the general public. Thus, 66 of the 75trustees are elected by the members of the Society, allof whom are private citizens; none is elected orappointed by any public official. Nor are any officersof the Society responsible to any public official or tothe general public.While some of the remaining ninetrustees hold their trusteeships by virtue of theirpublic office, we consider as significant the,fact thatthey are made exofficiotrustees, not by virtue of anyrequirement of the State, but rather by virtue of theSociety's own articles of incorporation.?Accordingly, we find that the Societyis anemployerwithin the meaning of Section 2(2) of the Act.It is clear from the record that the Employer meetsthe jurisdictional standard which the Board applies toenterprises similar to the Employer herein.Trustees oftheCorcoran Gallery of Art,186 NLRB No. 83. InCorcoranthe Board asserted jurisdiction over an artgallery and school of art, applying the same jurisdic-tional standard as it previously applied to nonprofiteducational institutions.8From the facts set outabove, including the Employer's gross revenue inexcess of $3 million, and its significant expendituresfor out-of-state goods and services, we conclude thatthe Employer's operation has a significant impact oninterstate commerce, and it will effectuate the policiesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The appropriateunit.There is no history ofcollective bargaining for the employees sought to berepresented herein.The Employer contends that the following unit isappropriate for purposes of collective bargaining:All regular full-time and regular part-time employ-ees of Minneapolis Society of Fine Arts, includingprofessional employees; but excluding employeesin the Children's Theatre Company and Minneap-olisCollege of Art and Design, managerialemployees, confidential employees, engineers,guards and supervisors as defined in the Act.Relying on the provisions of Section 9(b)(1) of theAct, the Employerurgesthat if the above unit is foundappropriate the professional employees be permittedto vote as a separate voting group to determine6 SeeTrans-East Air, Inc., supra7 See LewistonOrchardsIrrigation District,186 NLRB No. 121; cf.Cityof Austell Natural Gas System,186 NLRB No. 44;Fayetteville-LincolnCounty Electric System,183 NLRB No 19.8SeeCornellUniversity,183 NLRB No. 41. See also 29 CF It 103.1which providesfor the exercise of jurisdiction in such cases where theEmployer hasa gross annual revenue of$1million. MINNEAPOLIS SOCIETY OF FINE ARTSwhether or not they desire to be represented as part ofthe overall unit.The Union contends that, although some of theemployeesareprofessionalsand some arenonprofessionals,; separate voting groups are notrequired. They urge that separate voting groups arerequired only in "factory-type" situations in whichskilled professionals are sought to be representedalong with lesser skilled factory laborers.-Contrary to the Union's position that separatevoting groups are not required in this case, we findthat Section 9(b)(1) of the Act requires that profes-sional employees be placed in a separate voting groupin all cases. Since the record indicates that there arenonprofessional employees within the composition ofthe proposed unit, we shall provide for the requiredseparate voting groups in our Direction of Elections.The parties are now in agreement that at least 17employees are nonsupervisory professional employ-ees. Initially, there was a dispute over the professionalstatus of three of them: Pat Gill, Catherine Asher, andD. Hartwell. The Employer in its brief to the Board,however, has acquiesced in the Union's position withrespect to these employees. Therefore, there is noissueconcerning the professional status of anyemployee for determination by the Board.The Union would include in the unit, regardless ofthe voting group into which they might be placed, thefollowing individuals, whom the Employer seeks toexclude as either supervisors, managerial employees,or confidential employees: 10Mary Feeney:Feeney is the membership secretaryfor the Society. Her duties include the development ofprograms and events which will maintain or increasemembership in the Society. She is assisted by twoindividuals and, according to the Employer, responsi-bly directs their work. It appears that she possesses theauthority to hire, and, although she has not done so,her predecessor hired the two employees currentlyworking in the department. Feeney recently approvedwage increases for the two employees. Accordingly,we find that she is a supervisor within the meaning ofthe Act, and shall exclude her from the unit.Tim Perkins:Perkins is the mailroom supervisor.The Employer contends that Perkins should beexcluded because he uses independent judgment andresponsibly directs the work of two other mailroomemployees. Although the Employer's planning andadministrative officer testified that Perkins possesses9The Union apparently also contends alternatively thatallof theemployees are "professionals."However, the record clearly does notsupport this contention10Of the persons whose eligibility is so disputed,nine of them havebeen stipulated by the parties to possess professional status: Ann Mason,Barbara Schissler,Ruth Dean,Membell Parsons,Barbara Camm,MarioneRussell, Jean Isenberg,Ron Libertus,and Scott Helms Based on thisstipulation and the absence of evidence to the contrary, we find that the373the authority to hire and effectively recommend wageincreases, the record reveals no evidence that he hasdone either. Perkins is salaried, although he receives$25 per month less than one of the mailroomemployees whom he allegedly supervises, and, unlikemany of the individuals found to be supervisors, hereceives overtime pay. The present record is inconclu-sive as to Perkins' supervisory status; therefore, wedirect that he be permitted to vote subject tochallenge. Since he has been found to be a nonprofes-sional, we will include him in voting group (a),infra.Jane Fischer:Fischer is personnel assistant andsecretary to George Zahner, manager of propertiesand administration. Zahner is responsible for thenegotiation and administration of collective-bargain-ing agreements between the Employer and the unionsrepresenting the Employer's guards and engineers.Fischer's duties include the typing of correspondenceto these unions, and the record reveals that she hastyped interoffice memos concerning pending negotia-tions and a draft of the Employer's contract propos-als. She also maintains the Employer's personnel files,although these files are available to admittedlynonconfidential employees. Fischer testified that shedoes not accompany Zahner to negotiatingsessionsnor is she privy to any confidential informationconcerning negotiations. Also, it appears that at leastone other employee performs the same duties asFischer, but there is no contention that this employeeis a confidential employee. We find that the evidenceas to Fischer's status is inconclusive, and shall directthat she be allowed to vote subject to challenge. SinceFischer is not a professional, she will be included invoting group (a),infra.AnnMason:Mason is the Institute's publicitydirector. The Employer contends that she should beexcluded from the unit either as a supervisor or amanagerial employee. In her capacity as publicitydirector,Mason has the authority to commit theEmployer's credit. Because her authority is limited byher department's budget, we do not consider thisfactor,without more, to warrant her exclusion as amanagerial employee. However, it appears that shedoes responsibly direct the work of at least oneemployee in the department and uses independentjudgment in initiating that employee's work. We find,therefore, that she is a supervisor within the meaningof the Act, and shall exclude her from the unit.Barbara Schissler:Schissler is the editor for museumaforenamed individuals are professionals.The partiesalso stipulated thatIrwin Luciusand Michael Okerare nonprofessionals,and we so find. Nostipulationwas entered into concerning the remaining employees whoseeligibilityisquestioned:Mary Feeney,Tim Perkins,and Jane Fischer.Both parties, however, classify them as nonprofessionals,and the recordcontains evidence that appears to support such a finding.Accordingly, wefind that Feeney, Perkins, and Fischer are nonprofessionals. 374DECISIONSOF NATIONALLABOR-RELATIONS BOARDpublications. She is responsible for publishing theInstitute's exhibition catalogues and annual bulletin.It appears that she directs the work of an assistant,SusanBrown, and hires and directs part-time proo-freaders and copyreaders as needed in connectionwith publication of the catalogues and bulletin. It alsoappears that Brown was hired on Schissler's recom-mendation, and it was Schissler who explained toBrown her duties and salary. We find that Schissler isa supervisor within the meaning of the Act, and shallexclude her from the unit.Ruth Dean:Dean is a designer in the publicationsdepartment. The only evidence of her supervisorystatus is the Employer's testimony that she, likeSchissler,directsBrown'swork when Brown isworking in the design department. Brown testifiedthat she does not consider Dean to be her supervisor.We are not satisfied that we have sufficient evidenceupon which to base a determination as to Dean'sstatus, and direct that she be allowed to vote subjectto challenge." Since Dean is a professional, she willbe included in voting group (b),infra.Merribell Parsons:Parsons is the curator of decora-tive arts. She is also a member of the Employer'ssteering committee whichserves asa link between thedirector of the Institute and the Institute staff. As amember of that committee, Parsons participates withother committee members, all of whom are admittedsupervisors or managerial employees, in formulatingpolicies and conveying those policies to the employ-ees.We find that Parsons is a managerial employee,and shall exclude her from the unit.Barbara Camm:Camm is the Employer's slidelibrarian. She has one regular part-time assistant andfour other individuals who assist her on an irregularbasis.The Employer's witness testified that Cammresponsibly directs the work of all five assistants, andthat she possesses the authority to effectively recom-mend wage increases. Absent testimony to thecontrary, we find that Camm is a supervisor within themeaning of the Act, and we shall exclude her from theunit.Marjorie Russell:Russell, head of the Institute'stour department, is responsible for organizing andpresenting tours of Institute facilities. In addition toseveral volunteer tour guides, the department includestwo employees who work with Russell. Pursuant toRussell's recommendations, one of them was recentlyrehired and the other was transferred from a part-timeposition in another department to a full-time job inthe tour department. The record discloses that Russellcan effectively recommend wage increases. In addi-tion,Russell established guidelines concerning theoperation of the tour department and, upon her11We find that Dean's authority to make certain decisions in dealingwith publishers is insufficient to warrant her exclusion as a managerialrecommendation, the guidelines were approved. It isclear, therefore, thatRussell is asupervisor within themeaning of the Act, and we shall exclude her from theunit.Jean Isenberg:Isenberg is chairman of the Insti-tute'sBryant department and is responsible forfurnishing art instruction to students at one of thecity's high schools. The record indicates that there isonly one other employee in the department, Mrs.Harley, who, like Isenberg, instructs and lectures onart.While the Employer contends that IsenbergdirectsMrs. Harley's work, it appears from Isenberg'stestimony that the two work together, the onlydifference between the two being that Mrs. Harleyworks part time while Isenberg works full time. Thereis no evidence that Isenbergpossessesthe authority tohire, fire, promote, discipline, or effectively recom-mend any personnel action indicative of supervisorystatus.Nor do her duties indicate that she is amanagerial employee.We find that Isenberg isproperly included in the unit. As a professionalemployee, she will be included in voting group (b),infra.Libertus, the Institute's communitycoordinator, is responsible for establishing relationswith minority groups and involving such groups in theInstitute's programs.Libertus is assisted by a secretaryAccording to the Employer, he has the authority toeffectively recommend wageincreases,hiring, anddismissal. In the absence of evidence to the contrary,we find that Libertus is a supervisor within themeaning of the Act, and we shall exclude him fromthe unit.ScottHelms:Helms is the arts opportunity coordi-nator.His job involves providing art instruction andclasses inart to high school students. Participation insuch classes may be counted by the students as credittoward high school graduation. Helms has severalemployees under his direction and it appears thatHelms is responsible for hiring employees for thedepartment.Therefore,we find that Helms is asupervisor within the meaning of the Act, and we shallexclude him, from the unit.Irwin Lucius:Lucius is the chief exhibitionsassist-ant and head of the installation crew; which isresponsible for installing works of art in the museumand constructing exhibitions. The crew consists ofthree employees and it appears that Lucius responsi-bly directs their work. Although he does not have theauthority to hire, Lucius can effectively recommendhiring and has, in fact, participated in discussionsleading to the hiring of the present crew and will beconsulted when vacancies occur. We find that Luciusemployee MINNEAPOLIS SOCIETY OF FINE ARTS375is a supervisor within the meaning of the Act, and weshall exclude him from the unit.MichaelOker:Oker is curator of the mobilegalleries-vehicles used by the Institute to displayworks of art throughout the city and State. The mobilegalleries aremanned by four employees who aredirected by Oker in their work. Upon Oker's recom-mendation, one employee was hired; another employ-ee resigned when Oker recommended that theemployee be dismissed. Oker has also made effectiverecommendations concerning wage increases forsome employees, although his recommendations inother instances were not followed. According to amemorandum circulated to employees in the depart-ment, Oker possesses the authority to adjust employeegrievances.We find, therefore, that Oker is asupervisor within the meaning of the Act, and we shallexclude him from the unit.We find that the following employeesmayconsti-tute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All regular full-time and regular part-time employ-ees of the Minneapolis Society of Fine Arts,including professional employees, but excludingemployees in the Children's Theatre Company andMinneapolis College of Art and Design, manageri-al employees, confidential employees, engineers,guards, and supervisors as defined in the Act.The unit set out above includes professional andnonprofessionalemployees.However, as notedabove, the Board is prohibited by Section 9(b)(1) ofthe Act from including professional employees in aunit with employees who are not professionals unlessamajority of the professional employees vote forinclusion in such a unit. Accordingly, we mustascertain the desires of the professional employees asto inclusion in a unit with nonprofessional employees.We shall therefore direct separate elections in thefollowing voting groups:Voting group (a): All full-time and part-timeemployees of the Minneapolis Society of FineArts, but excluding employees in the Children'sTheatre Company and Minneapolis College of Artand Design, managerial employees, confidentialemployees, engineers, professional employees,guards, and supervisors as defined in the Act.Voting group (b): All professional employees ofthe Minneapolis Society of Fine Arts, but exclud-ing professional employees in the Children'sTheatre Company and Minneapolis College of Artand Design, and all other employees and supervi-sors as defined in the Act.The employees in the nonprofessional voting group(a)will be polled to determine whether or not theywish to be represented by the Union.The employees in voting group (b) will be asked twoquestions on their ballot:(1)Do you desire the professional employees to beincluded in a unit composed of all employees ofEmployer for the purposes of collectivebargaining?(2)Do you desire to be represented for thepurposes of collective bargaining by The Profes-sional and Administrative Staff Association of theMinneapolis Society of Fine Arts and MinneapolisInstitute of Arts?If a majority of the professional employees in votinggroup (b) vote "yes" to the first question, indicatingtheir wish to be included in a unit with nonprofession-al employees, they will be so included. Their votes onthe second question will then be counted togetherwith the votes of the nonprofessional voting group (a)to determine whether or not the employees in thewhole unit wish to be represented by the Union. If, onthe other hand, a majority of professional employeesin voting group (b) vote against inclusion, they willnot be included with the nonprofessional employees.Their votes on the second question will then beseparately counted to determine whether or not theywish to be represented by the Union. There is noindication in the record that the Union would beunwilling to represent the professional employeesseparately, if those employees vote for separaterepresentation. However, if the Union does not desireto represent the professional employees in a separateunit even if those employees vote for such representa-tion, the Union may notify the Regional Director tothat effect within ten (10) days of the date of thisDecision and Direction of Election.Our unit determination is based, in part, then, uponthe results of the election among the professionalemployees.However, we now make the followingfindings in regard to the appropriate unit:1.If a majority of the professional employeesvote for inclusion in the unit with nonprofessionalemployees, we find that the following will consti-tute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act:All regular full-time and regular part-timeemployees of the Minneapolis Society of FineArts, including professional employees, but ex-cluding employees in the Children's TheatreCompany and Minneapolis College of Art andDesign, managerial employees, confidential em-ployees, engineers, guards, and supervisors asdefined in the Act.2.If a majority of the professional employees donot vote for inclusion in the unit with nonprofes-sional employees, we find that the following twogroups of employees will constitute separate units 376DECISIONSOF NATIONALappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All full-time and part-time employees- of theMinneapolis Society of Fine Arts, but excludingemployees in the Children's Theatre Company andMinneapolis College of Art and Design, manageri-al employees, confidential employees, engineers,professional employees, guards, and supervisors asdefined in the Act.12 In order toassure thatall eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties tothe electionshould haveaccess toa list of votersand theiraddresseswhichmaybe used to communicatewith them.ExcelsiorUnderwear Inc.,156 NLRB 1236;NLRB v. Wyman-GordonCo., 394 U S.759Accordingly, it is hereby directed thatan electioneligibility list,containing the names and addressesof all the eligiblevoters, mustbe filedLABOR RELATIONS BOARDAll professional employees of the MinneapolisSociety of Fine Arts, but excluding professionalemployees in the Children's Theatre Company andMinneapolis College of Art and Design, and allother employees and supervisors as defined in theAct.[Direction of Election 12 omitted from publication.]by the Employer with the Regional Director for Region 18 within 7 days ofthe date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all parties to the election.No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances.Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.